Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  135123 
                                                                                             Michael F. Cavanagh
  135124
                                                                                              Elizabeth A. Weaver
  135125 
                                                                                                    Marilyn Kelly
                                                                                                         Maura D. Corrigan
  (55)                                                                                                 Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices

  LISA D. WYATT, Successor 

  Personal Representative of the Estate

  of William Nolan Wyatt, Deceased,

               Plaintiff-Appellant,
  v       
                                                         SC: 135123, 135124, 135125
                                                                    COA: 263370, 263372, 263375
                                                                    Wayne CC: 04-402043-NH
  OAKWOOD HOSPITAL AND 

  MEDICAL CENTERS, a/k/a OAKWOOD 

  HEALTHCARE, INC., PARVEZ KAHN, M.D., 

  and THOMAS AUSTIN CHAPEL, 

  M.D., 

           Defendants-Appellants.
  _________________________________________/

          On order of the Court, the motion for review of taxation of costs is considered, and
  it is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2008                      _________________________________________
         l0421                                                                 Clerk